Citation Nr: 1600439	
Decision Date: 01/06/16    Archive Date: 01/21/16

DOCKET NO.  06-38 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a left eye disorder.

2.  Entitlement to service connection for a right eye disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from October 1969 to October 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision by the Philadelphia, Pennsylvania, Regional Office (RO) of the Department of Veterans Affairs (VA).  The Board, in pertinent part, reopened a service connection claim for a left eye disorder and remanded the issues on appeal for additional development in July 2014.

Reference is made to a notice of disagreement received in December 2015.  That statement expressed disagreement with a November 2015 decision that purportedly addressed claims for increased ratings for tuberculosis and a psychiatric disorder.  However, notwithstanding the fact that service connection is not in effect for these disabilities, the November 2015 rating decision addressed an entirely different issue - new and material evidence to reopen a claim for service connection for hypercholesterolemia.  The AOJ should seek clarification from the Veteran.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the issues on appeal have been previously remanded, the Board finds that further development is required.  The action requested in the July 2014 remand order has, to some extent, been completed, an April 2008 VA treatment report was obtained, and the issues were re-adjudicated; however, the July 2015 supplemental statement of the case did not consider pertinent VA and non-VA treatment reports added to the record.  Those reports include VA treatment diagnoses of mild bilateral cataracts and mild bilateral hypertensive retinopathy in January 2015.  It is also significant to note that in July 2014 the Board found the Veteran had asserted that he had disabilities associated with the ingestion of DMSO (dimethyl sulfoxide) from a can of near-beer in July 1970 and that his left eye claim had been previously denied based upon the absence of evidence of a chronic left eye disability, but that the new evidence revealed floaters and cataracts of both eyes.  

The Board notes that no etiology opinions have been provided as to the Veteran's present chronic left and right eye disabilities.  Nor are these disorders included as diseases for which service connection may be presumed, such as based upon herbicide exposure during active service or contaminated water exposure during service at Camp Lejeune, North Carolina.  Therefore, additional development is required prior to appellate review.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should associate any relevant unobtained treatment records with the appellate record.  All records obtained should be associated with the appellate record.

2.  Schedule the Veteran for a VA eye examination to determine the nature and etiology of any current disability of the eyes.  Based on examination, interview of the Veteran, and a review of the available record, the examiner should address the following questions:  

a. Identify/diagnose any disability of the eye currently found on examination or that has been presented during the appeal period.  

b. Whether it is at least as likely as not (50 percent probability or greater) that any diagnosed disability 


of the eyes had its onset in service or is otherwise etiologically related to service.  The correlation, if any, between these eye disorders and the ingestion of DMSO should be discussed.

The medical reasons for the opinions provided should be set forth in detail.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, he/she should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts), by a deficiency in the record (i.e. additional facts are required), or by the examiner himself/herself (because he/she does not have the needed knowledge or training).  Merely saying he/she cannot comment will not suffice.

3.  Thereafter, the AOJ should address the issues on appeal.  If the benefits sought are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


